Dear Mr. Sharbeno:
Your inquiry directed to this office raises the following legal issue for our resolution:
      May the Town of Hornbeck purchase a lettering machine for the Hornbeck High School?
LSA-Const. Art. VII, Section 14 prohibits the gratuitous alienation of public property.  Section 14(A) prohibits the "loan, pledge, or donation" of things of value belonging to the state or its political subdivisions.
Section 14(C), authorizing cooperative endeavors between different political subdivisions of the state, does not create an exception to Section 14(A).  In the case of City of Port Allen v. Louisiana Municipal Risk, et al., 439 So.2d 399 (La. 1983), the Supreme Court stated:
      [Article VII, Section 14(A)] is violated whenever the state or a political subdivision seeks to give up something of value when it is under no legal obligation to do so. . . .Section 14(C) does not help the state either.  There is no indication that it is meant to be an exception to the rule of Section 14(A); the exceptions are clearly contained in Section 14(B).  Thus, even if political subdivisions cooperate for a public purpose, they still may not give away their assets to other political subdivisions, the United States government or public or private associations or corporations, or to individuals merely for a "public purpose".  City of Port Allen, supra, at pages 401 and 402.
The Town of Hornbeck has no legal obligation to purchase a lettering machine on behalf of the school.  For this reason, it is the opinion of this office that such a purchase would be violative of the Article VII, Section 14(A) prohibition against gratuitous donations.
Finally, please note that it is the current policy of the Attorney General to require the submission by the local governing body of a resolution seeking the response of this office to an opinion request.  We bring this to your attention, should your board of aldermen require our assistance in any other matters in the future.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ 93-465
cc:   Board of Aldermen Town of Hornbeck